Citation Nr: 0031760	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a disability rating greater than 20 
percent for a gunshot wound to the left buttock with injury 
to Muscle Group XVII.  

4.  Entitlement to a disability rating greater than 10 
percent for a gunshot wound to the thorax with injury to 
Muscle Group XXI.  

5.  Entitlement to a disability rating greater than 10 
percent for a gunshot wound to the left hand, with retained 
foreign bodies, ring and little fingers, with injury to 
Muscle Group IX.  

6.  Entitlement to a disability rating greater than 10 
percent for a gunshot wound to the right posterior and medial 
thigh with injury to Muscle Groups XIII and XV.  

7.  Entitlement to a disability rating greater than 10 
percent for a gunshot wound to the right lower leg with 
injury to Muscle Group XII. 

8.  Entitlement to a disability rating greater than 10 
percent for a gunshot wound to the left lower leg with injury 
to Muscle Group XII.  

9.  Entitlement to a compensable disability rating for a 
gunshot wound to the left shoulder and arm areas with injury 
to Muscle Group IV.  

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

In July 1997, the veteran submitted a March 1996 letter from 
the Social Security Administration in support of his claim 
for TDIU.  The letter indicated that he had been awarded 
disability benefits based on disability that began in 1994, 
though it did not explain the nature of that disability or 
discuss the medical evidence supporting its decision.  A 
Social Security determination that the veteran is disabled is 
relevant to the issue of entitlement to TDIU before the Board 
on appeal.  "As part of the Secretary's obligation to review 
a thorough and complete record, VA is required to obtain 
evidence from the Social Security Administration . . . and to 
give that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  However, a review 
of the claims folder fails to reveal any attempt by the RO to 
secure a copy of the underlying disability determination or 
the associated medical records.  A remand is required to 
secure those records.  

The Board notes that, until the Social Security records are 
secured, it is impossible to discern whether they are 
relevant to any of the veteran's other claims.  Therefore, 
the Board will defer any action on those claims pending 
review of the Social Security records.    

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  These amendments 
include new provisions regarding the duty to assist in 
obtaining records from a federal department or agency.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  On remand, the RO should take care to 
ensure compliance with these new provisions.   

Finally, the Board notes that the RO denied service 
connection for a low back disorder in an October 1998 rating 
decision on the basis that the claim was not well grounded.  
Shortly thereafter, the veteran submitted a letter to the 
Secretary of VA, along with a copy of the October 1998 rating 
decision.  A copy of this correspondence was forwarded to the 
RO.  The RO responded to the veteran by letter dated in 
December 1998, but did not issue a statement of the case.    

The Board finds that, the veteran's letter, construed 
liberally and in conjunction with the copy of the recently 
issued rating decision, expresses disagreement with that 
rating decision and satisfies the requirements for a notice 
of disagreement.  38 C.F.R. § 20.201 (2000).  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded so that the RO may issue a 
statement of the case.  38 U.S.C.A. § 7105(d)(1) (West 1991); 
38 C.F.R. §§ 19.9, 19.26, 19.29 (2000); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, the claim for 
entitlement to service connection for a low back disorder 
must be remanded.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain a 
copy of the veteran's Social Security 
disability determination, along with 
copies of all associated medical records.  
The RO should apprise the veteran and his 
representative of its efforts to obtain 
these records as provided by law.  

2.  After satisfying any development or 
notice requirements in addition to that 
specified above, the RO should 
readjudicate the veteran's claims for 
increased ratings and TDIU as set forth 
above.  If the disposition of any claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

3.  Prior to adjudicating the claim for 
service connection, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


